Citation Nr: 1425287	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-41 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a fragmentation wound to the right temple (claimed as a forehead shrapnel wound).

2.  Entitlement to an earlier effective date prior to November 27, 2007, for grant of service connection for type 2 diabetes mellitus with peripheral neuropathy of the left fingers, a left eye cataract, and erectile dysfunction.

3.  Entitlement to an earlier effective date prior to November 27, 2007, for grant of special monthly compensation based on loss of use of a creative organ.

4.  Entitlement to an initial disability rating in excess of 20 percent for type 2 diabetes mellitus.

5.  Entitlement to an initial compensable disability rating for peripheral neuropathy of the left fingers.

6.  Entitlement to an initial compensable disability rating for left eye cataract.

7.  Entitlement to an initial compensable disability rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1968 to December 1969.  His Service medals and decorations include the Combat Infantryman Badge and Purple Heart.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2010, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(e) (2013).

A review of the Veteran's Virtual VA file reveals pertinent records as noted in the facts below.  There are no pertinent records in the VBMS file.

He has been granted special monthly compensation for the loss of use of a creative organ.  The award he has is the maximum award for this pathology.

The issues of entitlement to initial increased disability evaluations for type 2 diabetes mellitus, peripheral neuropathy of the left fingers, left eye cataract, and erectile dysfunction, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have current evidence of residuals of a fragmentation wound to the right temple.

2.  The first diagnosis of type 2 diabetes mellitus is from an April 2007 private treatment report.

3.  The Veteran's first application for compensation for type 2 diabetes mellitus was received on November 27, 2007, and there is no evidence or correspondence prior to that date which may be construed as an informal claim for benefits.

4.  The RO granted service connection for type 2 diabetes mellitus with peripheral neuropathy of the left fingers, left eye cataract, and erectile dysfunction as secondary to the Veteran's type 2 diabetes mellitus, effective November 27, 2007.

5.  The RO granted service connection for special monthly compensation for loss of use of a creative organ, due to the Veteran's erectile dysfunction effective November 27, 2007.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a fragmentation wound to the right temple have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The criteria for an effective date earlier than November 27, 2007, for grant of service connection for type 2 diabetes mellitus with peripheral neuropathy of the left fingers, left eye cataract, and erectile dysfunction as secondary to the Veteran's type 2 diabetes mellitus, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

3.  The criteria for an effective date earlier than November 27, 2007, for grant of special monthly compensation based on loss of use of a creative organ have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Regarding entitlement to service connection for residuals of a fragmentation wound to the right temple, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in a September 2009 statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him a VA examination.  The Veteran was afforded a pertinent VA scars examination in June 2008.  The examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim.   

As for the claims for entitlement to an earlier effective date, where service connection has been granted and an effective date has been made, section 5103(a) notice is no longer required.  The claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Here, the Veteran has made no such assertions of prejudice.  Accordingly, VA's duty to notify has been satisfied.

VA's duty to assist the Veteran has also been satisfied in regards to the earlier effective date claims.  The Veteran is not alleging that there are any outstanding documents related to these claims, the facts are not in dispute, and the claims are being decided on a legal basis.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Legal Criteria - Service Connection

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)); 38 C.F.R. § 3.303(a).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Residuals of a Fragmentation Wound to the Right Temple

The Veteran contends that he has residuals of a fragmentation wound to his right temple that is related to an injury he sustained during active duty.  Service treatment records indicate the Veteran was treated for a superficial fragmentation wound in November 1968.  The wound was cleaned and washed and reported as not requiring a return visit.  There was no residual injury reported at the October 1969 separation examination.

In June 2008, the Veteran was afforded a VA scars examination, where he restated being hit with shrapnel on his right temple while in service.  Upon examination, the examiner found no visible residual scar, and diagnosed the Veteran as having a resolved fragmentation wound on the right temple with no objective finding of a residual scar.

The Board is unable to grant service connection for residuals of a fragmentation wound to the right temple because there is no evidence of a current disability.

In considering the Veteran's own statements, while he is competent to testify about his symptomatology, he has not provided any evidence of a current disability.  Service treatment records indicate the fragmentation wound sustained in service was superficial and required no subsequent treatment.  As such, there was nothing reported at separation from service.  Overall, the Board is unable to assign any probative value to his contention, as he has failed to provide any evidence of a current injury or residuals of an injury to his right temple.

Because the Veteran does not have a current disability for which service connection can be granted, entitlement to service connection for residuals of a fragmentation wound to the right temple is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.

Earlier Effective Date Claims

The Veteran contends he is entitled to an earlier effective date for his award of compensation for type 2 diabetes mellitus, with peripheral neuropathy of the left fingers, left eye cataract, erectile dysfunction, and special monthly compensation for loss of use of a creative organ.  The RO assigned an effective date of November 27, 2007 for all of the aforementioned disabilities.

The first claim for compensation and/or benefits was received on November 27, 2007, about 38 years post-separation from service.  This application, in pertinent part, consisted of the Veteran's claim for entitlement to service connection for type 2 diabetes mellitus.  There are no other applications or informal claims for compensation and/or benefits that precede this application.

Service treatment records contain no symptoms of, treatment for or diagnosis of diabetes.  Private treatment records indicate the Veteran was first diagnosed with a new onset of diabetes mellitus in April 2007. 

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(a).  

If a claim is granted based on presumptive service connection, the effective date of an award of compensation will be the date entitlement arose, if the claim is received within 1 year after separation from active duty; otherwise the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(ii).  Where the requirements for service connection are met during service, the effective date will be the day following separation from service if there was continuous active service following the period of service on which the presumption is based and a claim is received within 1 year after separation from active duty.  Id.

The legal authority governing effective dates is clear and specific and the Board is bound by that authority.  Although type 2 diabetes mellitus was granted based on presumptive service connection due to herbicide exposure, the requirements for service connection for type 2 diabetes mellitus were not met during service, and the Veteran did not apply for compensation within one year of separation from service.  Under the circumstances in this case, the appropriate effective date for the grant of service connection for type 2 diabetes mellitus is the date of receipt of the claim, which was November 27, 2007.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Board notes that the veteran's peripheral neuropathy of the left finger, left eye cataract, and erectile dysfunction, were granted on November 27, 2007 as secondary to his type 2 diabetes mellitus.  Since his type 2 diabetes mellitus was assigned an effective date of November 27, 2007, any disability found to be secondary to type 2 diabetes mellitus may not be assigned an effective date prior to November 27, 2007.

Furthermore, VA law provides that entitlement to special monthly compensation is warranted if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. 
§ 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2007).  In this case, the predicate service-connected disability upon which special monthly compensation was granted is erectile dysfunction.  As shown above, the earliest possible effective date for erectile dysfunction was November 27, 2007; therefore, the earliest possible effective date for special monthly compensation based on loss of use of a creative organ is November 27, 2007.  See 38 C.F.R. § 3.400.

The Board has also considered the provisions of Nehmer but since the Veteran was not denied compensation for diabetes mellitus between September 25, 1985, and May 3, 1989, the provisions are inapplicable.  See Nehmer v. U.S. Dep't of Veterans Affairs, 494 F.3d 846 (9th Cir. 2007).

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claims are denied.


ORDER

Entitlement to service connection for residuals of a fragmentation wound to the right temple is denied.

Entitlement to an earlier effective date prior to November 27, 2007, for grant of service connection for type 2 diabetes mellitus with peripheral neuropathy of the left fingers, left eye cataract, and erectile dysfunction as secondary to the Veteran's type 2 diabetes mellitus is denied.

Entitlement to an earlier effective date prior to November 27, 2007, for grant of special monthly compensation based on loss of use of a creative organ, is denied.


REMAND

As for the remainder of the Veteran's claims, the Board finds additional evidentiary development is necessary before the claims for initial increased evaluations can be adjudicated.  

The Veteran was last afforded a VA examination to assess the severity of his type 2 diabetes mellitus with any secondary disabilities in June 2008.  During the examination, the examiner recommended the Veteran return for re-evaluation in 24 months.  While VA treatment records indicate the Veteran attended an eye examination in August 2009, there are no treatment notes available for review after August 2009.  As such, a remand is necessary to obtain all relevant treatment notes since August 2009, as well as to afford the Veteran a more recent VA examination, if necessary.   

As noted above, the award of special monthly compensation pursuant to 38 U.S.C.A. § 1114(k) for the loss of use of a creative organ is the maximum rating assigned for this pathology.  Thus there is no claim for an increase in the special monthly compensation for application based on this pathology.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be detailed in the claims folder.

2.  Schedule the Veteran for an appropriate VA examination(s) to ascertain the current severity of his type 2 diabetes mellitus, to include all secondary disabilities such as peripheral neuropathy of the left fingers, left eye cataract, and erectile dysfunction.  The examiner(s) is/are to be provided access to the Veteran's claims folder, to include Virtual VA records.  The examiner(s) must specify in the report that all relevant records have been reviewed.  All pertinent examination protocols should be followed and all clinical findings set out in detail.

3.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  Readjudicate the remanded issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


